Petition for writ of mandamus. The facts are not involved nor disputed, though not easy to state briefly. As we understand the position of plaintiffs, it is alleged that during the fiscal year July 1, 1935, to June 30, 1936, and during the fiscal year of July 1, 1934, to June 30, 1935, specified sums of money came into the hands of the officers named as defendants, which funds were derived from delinquent tax redemptions of previous years, viz., 1931-32, 1932-33, and 1933-34. *Page 524 
Plaintiffs contend that under the laws of this state the duty is imposed upon the defendants to allocate the funds received from redemptions of taxes, levied for school purposes, to the year of levy and not to the year of collection or receipt thereof.
This court is requested to require the defendants by mandamus to allocate or, in effect, to reallocate redemption funds collected in the years 1935 and 1936 to the years 1931 to 1934, it being claimed that during the 1931-34 period the state tax commission, pursuant to law, directed and levied annually a state tax for district school purposes which was calculated to raise as nearly as may be $25 for each person of school age in the state as shown by the last preceding school census. It is then claimed that because of delinquencies in payment of taxes during the years mentioned (1931-34) the school districts did not receive from the state tax for district school purposes the full $25 per capita and that the state should nevertheless allocate to the school districts the full amount of $25 per capita for the years indicated the proportionate amounts arising from delinquent tax collections, and refer the amounts back to the years of levy to make up for the deficiency in amount falling short of the $25 per capita.
The contention means that each year the state must charge itself the sum of $25 per capita for each person of school age in the state as shown by the last preceding school census and, if there be insufficient collected, and there remains a debit against the state, it must be canceled as and when the delinquent state school taxes are collected. The state must make up from other sources of revenue the amount necessary to cause the $25 fund to be maintained in order to avoid such liability. If this is done, then as the redemption delinquencies are collected and allocated, the state school fund would then in succeeding years exceed the $25 amount contended for.
We think the statute was intended to be operated upon an annual revenue basis. Tax levies made in advance for *Page 525 
the ensuing current year at best must be made upon estimated factors (rates, values, delinquencies, interest, other funds, etc.) and an estimated percentage of collection. The process by which the stated $25 fund is to be secured cannot, in the nature of things, be expected to hit exactly the            1 $25 mark. The funds received based upon the calculations officers must make, may exceed the $25 for each person of school age, therefore the $25 amount specified by the statute and the Constitution must be regarded as the maximum for the given year to be attained as nearly as practicable.
The Constitution provides for a "levy for district school purposes which together with the interest on the permanent school fund and such other funds as may be available for district school purposes, will raise annually an amount which equals $25.00 for each person of school age in the state as shown by the last preceding census." Const. Utah, art. 13, § 7. There is neither statutory nor constitutional requirement directing officers charged with the collection, distribution, or allocations of funds from tax delinquencies to allocate or attach them to any fund for any given year or period. "The County treasurers shall pay over to the boards of education, as fast as collected orrealized, their proportionate amount of delinquent taxes, with interest and costs on all tax sales." (Italics added.) Section 75-12-14, R.S. Utah 1933. This section relates to county school and district school taxes. There is no allocation back to a previous year of such taxes, or any taxes, tax sales, or otherwise. Current and prompt settlement of accounts as between public officers is the settled policy of the law. All taxes levied against property, whether state, state school, county, county school, district school, city, or town taxes, are collected by county treasurers. Until collected, there are no funds to allocate, and when collected the officers through whose hands they pass are required promptly to pass them on in the performance of their official duties. Such officers in the performance of their duties perform functions in no sense analogous to an *Page 526 
ordinary trust. Statutory provisions direct what shall be done.
We think we cannot do better nor make the matter clearer as to the collection and apportionment of school funds and the duties of the officers made defendants herein than by quoting from the following sections of Revised Statutes 1933, relating thereto:
"19-21-11. The treasurer must settle his account relating to the collection, care and disbursement of public revenue of whatsoever nature and kind with the auditor on the first Monday of each month. For the purpose of making such settlement he must make a statement under oath of the amount of money or other property received prior to the period of such settlement, the source whence the same was derived, the amount of payments or disbursements, with the amount remaining on hand. He must in such settlements deposit all warrants redeemed by him and take the auditor's receipt therefor. He must also make a full settlement of all accounts with the auditor annually on the second Monday of January."
"80-10-71. The treasurers of the respective counties must at any time, upon the order of the state auditor and state treasurer, settle with the state auditor and pay over to the state treasurer all moneys in their possession belonging to the state, and must, without such order, settle and pay over the moneys on the first Monday of January, April, October, November and December in each year."
"80-10-73. The county auditor of each county between the first and tenth days of each month in which the treasurer of his county is required to settle with the state auditor, must make, in triplicate, in such form as the state auditor may desire, a report showing specifically the amount due the state from each particular source of revenue at the close of business of the last day of the preceding month."
"87-4-5. The state auditor must keep a separate account of the school fund and of the interest and income thereof together with such moneys as may be raised by special tax or otherwise for school purposes; and he must, on the 31st day of March, of October and of December of each year, report to the superintendent of public instruction a statement of the securities belonging to the school fund, of the moneys in the treasury subject to apportionment, and the several sources from which they accrue. He must draw his warrant on the state treasurer in favor of the treasurer of any board of education, whenever such treasurer presents, with his indorsement, an order drawn by the superintendent of public instruction in favor of such board." *Page 527 
"75-8-2. * * * It shall be the duty of the state auditor to notify the state superintendent of the actual amount of money in the state treasury to the credit of the state district school fund on the 31st days of December, October and March of each year. Within ten days after receiving such notification the state superintendent shall apportion said fund among the several school districts in the state, under the provisions of this chapter, according to the number of persons between the ages of six and eighteen years residing in each district as shown by the last school-census lists, and he shall immediately furnish each treasurer of the boards of education and the superintendent of each school district with an abstract of such apportionments. He shall also certify such apportionment to the state auditor, and upon receiving such certificate the auditor shall forthwith draw his warrant on the state treasurer in favor of the treasurer of the board of education of each school district for the amount due said district. No apportionment shall be made to any school district until all the reports for the year next preceding, as required by law, have been received from such school district by the state superintendent."
Plaintiffs contend that section 7 of article 10 of the Constitution which reads, "All public School Funds shall be guaranteed by the State against loss or diversion," is applicable to the levy and collection of state school           2 taxes. We think the constitutional provision has no application or pertinency to the issues of this cause.
The writ of mandamus is designed for the purpose of compelling action where the law enjoins the performance of the action as a duty and the person or tribunal whose duty is thus prescribed refuses to act in accordance with such law.        3-5 No law has been called to our attention with which the defendants have refused or neglected to comply.
"The legal right to require the person or court [or tribunal] to proceed and the legal duty to do so must be free from doubt," otherwise the remedy by writ of mandamus must be denied.Hoffman v. Lewis, Judge, 31 Utah 179, 87 P. 167, 170. "Where the writ [of mandamus] is sought to compel action on the part of the court [officer or tribunal] the legal right to the particular action which is sought to be compelled by the writ must be clear and the legal duty to do the act or thing demanded * * * must be equally clear." Ketchum *Page 528 Coal Co. v. District Court of Carbon County, 48 Utah 342,159 P. 737, 740, 4 A.L.R. 619.
It is unnecessary to extend the discussion. The alternative writ of mandate heretofore issued is recalled and the permanent writ is denied. Costs to defendants.
HANSON and LARSON, JJ., concur.